Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 1/7/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-13 are allowed.
The terminal disclaimer filed 1/7/2021 regarding US 10,531,640 has been approved.  All double patenting rejections have been withdrawn.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a teat opening protection patch to be stuck to portions inclusive of a teat opening of livestock, including a laminate of an elastic sheet and an adhesive layer laminated on one surface of the elastic sheet, said laminate having a double-stretched tensile stress in range of 0.1 to 5 N, wherein, (a) the laminate has a circular or elliptic planar shape, and (b) the planar shape is imparted to a part to be adhered to the teat opening. wherein said laminate has at least a line symmetrical planar shape and includes: a circular or elliptic portion for sticking to the teat opening having, as a center, a point where a vertical line that is an axis of line symmetry intersects, at right angles thereto, a transverse line that equally divides a maximum length of the laminate into two in a direction of the vertical line; and a plurality of portions for sticking to side surfaces of the teat and extending outwards from said portion for sticking to the teat opening so as to form overlapped portions of said plurality portions for sticking on the side surface of the treat when the plurality of portions are folded and are adhered to and fixed to the side surface of the teat.
The closest prior art of Kalt (US 4,917,112) teaches a patch, however, fails to teach the claimed patch including , including a laminate having a double-stretched tensile stress in range of 0.1 to 5 N, and a plurality of portions for sticking to side surfaces of the teat and extending outwards from said portion for sticking to the teat opening so as to form overlapped portions of said plurality portions for sticking on the side surface of the treat when the plurality of portions are folded and are adhered to and fixed to the side surface of the teat.
The other references of record do not teach or suggest the combined limitations not taught by Kalt (‘112).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	January 8, 2021